THEATTORNEYGENERAL
                          OF TElG$s
                      AUSTIN. TEXAS 78711


                                      January    7, 1974


The Honorable   Tom Hanna                                  Opinion No. H-    200
Criminal District Attorney
Jefferson County                                           Re:   Fees   of court reporters
Box 2553
Beaumont,  Texas 77701

Dear Mr.   Hanna:

       Your first question concerns whether Article 3912k, 8 8, V. T. 61 S. ,
repeals Article 2324, V. T. C. S. If Article 2324 is repealed, you want to
know on what basis must an official court reporter charge for his services.

      Article    3912k,    $8.   V. T. C.S.,    states:

                “To,the extent that any local,  special.or    general law,
                including Acts of the 62nd Legislature,     ~Regular Session,
                1971, prescribes  the compensation,     office expense,
                travel expense,  or any other allowance for any official
                or employee covered by this Act, that .law is repealed. ”

      Article     3912k,   $ 3(a) states   in part:

                “In addition to transcript fees, fees for statements   of
                facts, and other expenses necessary    to the office autho-
                rized bv law, the official shorthand reporter of each district
                or domestic relations court shall be paid a salary set by
                order of the judge of that court. . . .‘I (emphasis added)

Although $8 states that any law prescribing      compensation   is repealed,   § 3 indi-
cates that the transcript     and statement of fact fees for court reporters   are still
in existence.    In case of conflict between two sections of any act, one section
will not be held to repeal another unless this is the only construction      that is per-
mitted.   If possible,  effect will be given to all sections and provisions.     See 53
Tex. Jur. Zd, Statutes,     $ $102 and 106.




                                           p* 938
The Honorable      Tom Hanna,       page 2      (H-200)




      After setting out the duties of each official court    reporter   in the State
of Texas,  Article 2324, V. T. C. S., states in part:

                       “When any party to any suit reported     by any such
                reporter  shall desire a transcript  of the evidence in said
                suit, said party may apply for same and the reporter shall
                make up such transcript and shall receive as compensation
                therefor the sum of not more than thirty cents per one hun-
                dred words for the original thereof.    . . . ”

        The question of repeal,   whether express or implied,     is one of legislative
intent.   In construing a repealing clause,    courts ,will give effect to the legisla-
tive intent, and for this purpose will depart, when necessary,         from the literal
meaning of words used.      If by any reasonable    construction,   two acts can be
reconciled   and so construed that both may stand, one will not be held to repeal
the other.    53 Tex. Jur. Zd, Statutes,  S 5 93 and 96.

        It appears that the salary in Article    3912k is intended to be in addition to
the statutory fees that may be charged by the reporter in accordance           with
Article    2324.  Therefore,    since Article  3912k deals with compensation     other
than transcript and statement of fact fees,       and Article   2324 sets out the rate
that may be charged for transcripts        and statement of facts,   the two statutes
can be reconciled.      In other words, Article     3912k, $ 8, does not expressly    or
by implication,    repeal Article    2324.

        Your second inquiry concerns whether Article  3912k, § 8, repeals Article
2321, V. T. C. S. If Article 2321 is repealed, you ask “how should a court
reporter be appointed and what rules of examination   should govern his or her
qualifications?  ‘!

      Article     2321,   V. T. C. S.,   states:

                “Each district and criminal district judge shall appoint
                an official court reporter who shall be a sworn officer of
                the court and shall hold his office during the pleasure of
                the court.   Before any person is so appointed,   the judge
                shall assign three attorneys  practicing in said court to




                                           p.   939
The Honorable       Tom Hanna,      page 3      (H-200)




                examine said applicant as to his competency         as
                follows:    The applicant shall, in the presence of such
                committee,     write at the rate of at least one hundred
                and seventy-five    words per minute for five consecutive
                minutes from questions and answers submitted to him,
                not counting the words ‘question’ and ‘answer,’ and shall
                transcribe    the same with accuracy.     If the applicant
                passes this test satisfactorily    a majority of the commit-
                tee shall furnish him with a certificate     of that fact,
                which shall be filed among the records of the court and
                be recorded by the clerk in the ,minutes thereof.         As
                to subsequent appointments,      the presentation    of a
                certified copy from said clerk of staid certificates       shall
                be prima facie evidence of the applicant’s       competency.
                No examination     by any committee    shall be required of an
                applicant who has been official stenographer        of any district
                court in this State for not less than two years prior tohis
                application. ”

        Article    3912k was enacted by the Legislature   for ,the purpo~se of estab-
lishing and ~setting fees of office for various county and precinct officials and
employees      who are paid wholly from ~county funds.     Inasmuch as Article     2321
pr.otides for- the ,appointment and examination of official court reporters        and
Article   3912k deals with the fees of office of individual office hold,ers,      $8 does
not repeal,     either expressly  or by implication,  Article   2321.

       Your     third question   asks:

                       If closing arguments are requested by either party
                to be taken by the court reporter,  typed, and included as
                a part of the statement of facts,  what charge could be
                made by the court reporter for such duties?

      Article     2324 states    in part:

                “Each   Official Court Reporter      shall:




                                            p0 940
The Honorable   Tom Hanna,     page 4     (H-200)




           I, . . . take full shorthand notes of closing arguments
           when requested to do so by the attorney for any party to
           such case, together with all objections to such arguments,
           the rulings and remarks of the court thereon,     and all
           exceptions thereto;

           “Preserve   all shorthand notes taken in said court for
           future use or reference   for a full year, and furnish to
           any person a transcript   of all such evidence or other pro-
           ceedings,  or any portion thereof as such person may order,
           upon the payment to him of the fees provided by law.

           “When any ~party to any suit reported by any such reporter,     ,
           shall desire a transcript of the evidence in said suit, said
           party may apply for same and the reporter shall make up
           such transcript and shall receive as compensation    therefor
           the sum of not more than thirty cents per one hundred
           words for the original thereof . . . .‘I (emphasis added)

       The court reporter is under a duty to take full shorthand notes of closing
arguments when requested to do so by the attorney for any party to such case.
Moore v. State, 363 S.W.2d 477 (Tex. Grim. 1962); Newhouse v. State, 420 S.W.
2d 729 (Tex. Grim.   1967). The last portion of Article  2324 authorizes the
reporter to charge the sutn of not more than thirty cents per one hundred words
for the original transcript which includes closing arguments if requested by any
party to a suit.

     Your fourth question    is:

                 If either party requests the court reporter to take
           shorthand notes of the voir dire examination and it is later
           requested the voir dire examinatinn be typed as part of the
           Statement of Facts,   must the court reporter charge thirty
           cents (30$) per hundred words for typing the voir dire
           examination when, in fact, Article   2324 does not mention
           voir dire examinations   at all?




                                    p.   941
The Honorable         Tom Hanna,      page 5       (H-200)




        Article     40.09,   $4,   Texas    Code of Criminal   Procedure,   states   in
part:

                         “At the request of either party the court reporter
                  shall take shorthand notes of all trial proceedings,
                  including voir dire examination,    objections  to the
                  court’s charge,   and final arguments.     He is not entitled
                  to any fee in addition to his salary for taking these notes
                  . . . . ” (emphasis added)

       Although there is no statutory rule or requirement  that voir dire
examination be recorded by the court reporter in civil cases,    we believe
he may be required to do so at the direction of the court.   See McCoy v.
State, 2 S.W.2d 242 (Tex. Grim.    1927).

       The reporter may not charge for the mere taking of shorthand notes of
the voir dire examination.    However,    in accordance  with Article  2324, the
reporter is under a duty to preserve     all shorthand notes taken and to furnish
to any person a transcript   of all evidence or other proceedings.     It is further
stated that the court reporter shall receive as compensation      the sum of not
more than thirty cents per one hundred words for the original transcript.

        Your fifth     question    asked:

                         May a court reporter charge for the mere taking
                  of shorthand notes of the voir dire examinations,    closing
                  arguments    and/or the attorneys’ objections to the Court’s
                  charge?    If so, what rate may be charged?

      Article 2324 is silent as to whether a fee may be charged for the mere
taking of shorthand notes.    It therefore appears that the court reporter is not
authorized to charge for the taking of such notes.     Article 40.09,  $4, Code of
Criminal Procedure,     expressly   prohibits the court reporter from charging any
fee in addition to his salary for taking notes of voir dire examination,    objec-
tions to the court’s charge,   and final arguments.    Under the provisions   of
Rule 272, Texas Rules of Civil Procedure,       the court reporter is required to




                                             p.   942
The Honorable   Tom Hanna.    page 6     (H-200)




take an attorney’s objections to the court’s charge when such request is
made.    See Long v. Smith, 466 S.W.2d 32 (Tex. Civ.App.,  Corpus Christi,
1971, n. r. e. 1.

        The only duty imposed on the reporter by the statute is to “take”
shorthand notes.     There is no;,duty to transcribe     these notes unless and
until he is requested to do so.    It is specifically   provided in Article 2324
that if the reporter is requested to transcribe       the notes, he may charge a
transcript.fee.    See Attorney General Opinion WW-702          (1959) and M-248
(1968).

                              SUMMARY

                    1. Article 3912k, § 8, V. T. C. S., does not
             repeal either Article 2324, V. T. C. S., or Article
             2321, V. T. C. S.

                     2. If closing arguments  or the volr dire
             examination are requested by either party to be
             typed as a part of the Statement of Facts,   the court
             reporter must charge no more than thirty cents
             per hundred words in accordance    with Article   2324,
             V. T. C. S.

                     3.  The court reporter may not charge for
             the mere taking of shorthand notes of the voir dire
             examination,     closing arguments,  or the attorneys’
             objections   to the court’s  charge.

                                       Very   truly yours,




                                     p0 943
The Honorable   Tom Hanna,   page 7        (H-200)




APPROVEP:




DAVID M. KENDALL,      Chairman
Opinion Committee




                                      p.   944